DETAILED ACTION
The following is Examiner’s reply to Applicant’s response received 5/3/2022
(hereinafter “Applicant’s Response”), which ultimately stems from Examiner’s Office Action issued 2/3/2022 (hereinafter “Office Action”).

Status of the Claims
	As per Applicant’s Response, Applicant has amended Claims 1, 2, 4, 6, 9-11 and 13-17.  Here, Claims 3, 5, 7, 8, 12 and 18-20 are presented as originally filed, but are considered
amended by virtue of their dependency.  As such, Claims 1-20 are currently pending and
addressed herein.  Examiner notes Applicant’s indication that “[n]o new matter has been added”. (Applicant’s Response, p. 14, l. 16 & p. 17, l. 28).  

Applicant-Initiated Interview
Examiner acknowledges the Applicant-Initiated Interview held 5/2/2022. (See
Interview Summary mailed 5/9/2022 & Applicant’s Response, p. 12, ll. 1-5).

Response to Remarks/Arguments
Regarding Prior Specification Objections
	Regarding paragraphs [0037] & [0038], Examiner withdraws his objections in view of Applicant’s amended paragraphs [0037] & [0038].
	Regarding paragraph [0040], Examiner maintains his objection in part.  Applicant has corrected only one instance of “neutral”1.  (See Applicant’s Response, p. 3, l. 24 – p. 4, l. 7).

Regarding Prior Claim Objections
	Examiner withdraws the outstanding claim objections in view of Applicant’s amendments.

Regarding Prior Claim Rejections - 35 USC § 112(b)
	Examiner withdraws the outstanding 35 USC 112(b) rejections in view of Applicant’s amendments.  

Regarding Prior Claim Rejections - 35 USC § 102
	Claims 1, 9, 10 and 14 were rejected under 35 U.S.C. §102(a)(1) as being anticipated by Movert ‘846.  
	Initially, Applicant asserts that “[t]he cited references fail to teach or suggest the amended claims” (Applicant’s Response, p. 15, l. 1).  Here, in support of its assertion, Applicant states that “[t]here is no indication of providing an alert about a likely collision.  Instead, Movert is purely focused on the idea of determining intervention events when the automated control is inadequate.” (Applicant’s Response, p. 15, ll. 13-15).     
In response, Examiner is confused by Applicant’s comment “when the automated control is inadequate” (Id.).  The disclosure of Movert ‘846 discusses driver action (e.g., Movert ‘846, para [0009]).  More specifically, “[t]he control unit that receives the alert signal may be part of an advanced driver assist system [(ADAS)] and may take the appropriate intervention action based on the alert signal such that [a] hazardous driving action by the driver may be intervened.” (Id. & FIG. 1 and para [0053], e.g., such that vehicle 1 does not have a head-on collision with vehicle 7).  Accordingly, Applicant’s argument is unpersuasive at least since Movert ‘846 does provide an “alert” associated with a likely collision.  
Next, with respect to the recitation “select[ing] the response model from a set of situational models according to the current vehicle inputs” (Claim 1, as amended), Applicant argues that “[w]hile Movert may mention the driver model including a set of parameters this doesn’t teach or even suggest that the model is specifically selected according to the current vehicle inputs, as claimed” since “[t]he various parameters included in the model are modeling the path of the vehicle with no discussion of selection of the model according to the vehicle inputs” and “it appears that the specific driver model…is selected to conform to a specific driver in order to capture characteristics of how a driver may control the vehicle” (Applicant’s Response, p. 15, ll. 24, citing paragraphs [0023] & [0024]).  
In response, Movert ‘846 clearly discloses that both the “driver model” and the “present driver behavior data” “may comprise a set of parameters for a given driving situation” and that the set of parameters may relate to vehicle inputs including “steering angle..., speed, acceleration” (Movert ‘846, paras [0013]-[0014]).  In this vein, Movert ‘846 discloses that “[t]he mapping of the present driver behavior [data] with the driving model may comprise to compare parameters of the previously determined driver model with parameters of the present driving behavior [data]” (Movert ‘846, para [0065]).  Further, Applicant appears to be reading “specific driver” into the disclosure of Movert ‘846. (see paras [0063] “driver models may be generated offline” & para [0064], i.e., or “online learning” in contrast to being “specific”, e.g., personalized, to a driver).  Accordingly, Applicant’s arguments are unpersuasive.
Next, Applicant argues that “selection of the driver model is generally controlled according to recognition of object data (i.e. presence of vehicles, road configurations, etc.) within a scene” so “the selection of the model is based on analysis of objects, not the current vehicle inputs, as claimed”. (Applicant’s Response, p. 16, ll. 6-8, citing paragraphs [0051], [0054]).  
In response, Examiner respectfully points Applicant to his previous rebuttal.  Here, the “driving situation” (i.e., associated with the “set of parameters”) may consider “object data”.  Practically, driving parameters for one “driving situation” (e.g., with objects) would differ from driving parameters for another “driving situation” (e.g., without objects).  Applicant falls short of evidencing why “object data” is “generally controll[ing]”.  Accordingly, Applicant’s argument is unpersuasive.
Next, Applicant argues that “the driver model is not even a functional machine learning model but is instead a collection of parameters for a particular situation defined by the arrangement of objects” and is “formed from a generative adversarial model as distributions of parameters, which is further supported by recitations about mapping parameters of observed behaviors to the driver models themselves…” (See Applicant’s Response, p. 16, ll. 24-30).
In response, Movert ‘846 clearly discloses that its example “generative adversarial network” comprises a discriminator and a generator which “both may be provided in the form of a neural network” (Movert ‘846, para [0060]).  Accordingly, Applicant’s argument is unpersuasive.  
	Next, with respect to independent Claims 9 and 14 (i.e., amended similarly to Claim 1) and dependent claims 2-8, 10-13, and 15-20, Applicant relies on its Claim 1 arguments. (Applicants’ Response, p. 17, ll. 22-23, 29-30 & p. 18, ll. 1-3).  This is unpersuasive at least in view of Examiner’s rebuttals to Claim 1 herein. 
In sum, Movert ‘846 does disclose “select[ing] the response model from a set of situational models according to the current vehicle inputs”.  Examiner points Applicant to any new grounds of rejection that follow which were necessitated by Applicant’s amendments.  

Regarding Prior Claim Rejections - 35 USC § 103
Claims 2, 3, 7, 11, 12, 15 and 16 were rejected under 35 U.S.C. §103 as being unpatentable over Movert ‘846 in view of Schmitt ‘551; Claims 4, 13, and 17 were rejected under 35 U.S.C. §103 as being unpatentable over Movert ‘846; Claims 5, 6, 8, 18 and 20 were rejected under 35 U.S.C. §103 as being unpatentable over Movert ‘846 in view of Barfield ‘964; and Claim 19 was rejected under 35 U.S.C. §103 as being unpatentable over Movert ‘846 in view of Barfield ‘964, and further in view of Schmitt ‘551.

Per Claims 2, 3, 7, 11, 12, 15 and 16
Initially, with respect to dependent Claim 2 (and Claims 11 & 15 implicitly) & Schmitt ‘551, Applicant indicates that the “Office Action admits that Movert fails to disclose analyzing sensor data to validate whether the vehicle has crashed prior to generating the alert, as recited in Claim 2” (Applicant’s Response, p. 18, ll. 15-16).  
In response, Applicant’s characterization is not wholly accurate.  The Office Action actually stated that “Movert ‘846 does not explicitly disclose wherein the determination module includes instructions to determine whether the residual satisfies the crash threshold further including instructions to analyze sensor data about operating characteristics of the vehicle during a time subsequent to the observed response according to a set of rules to validate whether the vehicle has crashed prior to generating the alert.” (Office Action, p. 11, ll. 4-8, bolding and underlining added, i.e., Applicant omits underlined recitations).2     
Next, in lieu of addressing Examiner’s findings in particular (see Office Action, p. 11, l. 8 – p. 12, l. 3), Applicant discusses Schmitt ‘551 “[i]n general”, what the “cited sections generally describe” and what it believes “Schmitt is wholly centered on” (Applicant’s Response, p. 18, ll. 18-25).
In response, Examiner respectfully reminds Applicant that a reference is available for all that it teaches and/or suggests.  Applicant’s failure to address Examiner’s findings specifically is unpersuasive.
Next, Applicant argues that “[m]odifying Movert in view of Schmitt generally undermines the primary mode of operation for Movert rendering Movert unsatisfactory for the intended purpose of intervening to [sic] prevent collisions.  That is, Movert is concerned with intervention in driving to prevent collisions, not the detection of a crash as an after effect.  Thus, modifying Movert with the teachings of Schmitt would effectively adapt an intervention analysis that compares paths and intervenes when the path deviates to a system that somehow analyzes predicted and observed paths in combination with accelerometer data to determine when a crash occurs.  This is plainly antithetical to the teachings and intended purpose of Movert.” (Applicant’s Response, p. 18, l. 26 – p. 19, l. 6, citing MPEP 2143.01(V)). 
In response, both Movert ‘846 and Schmitt 551 disclose vehicle collision-related systems that are not necessarily mutually exclusive, as implied by Applicant.  Here, as discussed in Movert ‘846, “[t]he control unit that receives the alert signal may be part of an advanced driver assist system [(ADAS)] and may take the appropriate intervention action based on the alert signal such that [a] hazardous driving action by the driver may be intervened.”  (Movert ‘846, para [0009], emphasis added, & para [0053], emphasis added, “driving assist system [] may intervene” & para [0058], emphasis added, “may be used to trigger a driver assist system to intervene”, etc.).  In this vein, Applicant’s argument appears to be premised on the assumption that not only an intervention necessarily occurs but also that that intervention necessarily prevents any accident from actually occurring (i.e. rendering any need for Schmitt’s corroboration process moot).  Examiner disagrees with both assumptions.  Redundancies and contingent action plans are not new nor dissuaded in vehicle safety design (i.e., especially in systems based on predicted outcomes).  Accordingly, a process such as Movert’s ‘846 may be appropriately supplemented with the corroboration process of Schmitt ‘551 (see Office Action, p. 12, ll. 10-13) and the combination is not improper.  Ultimately, stepping back, Applicant’s claims do not appear to actually require any crash to occur (e.g., Claim 1’s preamble, “crash prediction system”, Claim 1’s nominal “crash” threshold, “Claim 1’s alert “indicating the vehicle has likely crashed”, Claim 1’s crash threshold may not be satisfied, Claim 2’s “determining whether…”, “to identify whether…”, “to validate whether…”, etc.).  If Applicant seeks to focus on actual “crash detection” (Applicant’s Specification, paragraph [0019]), Applicant’s claims need to specifically reflect that perspective.
Next, Applicant does not address dependent Claims 3, 7, 12, or 16.  This is unpersuasive. 

Per Claims 4, 13, and 17
Initially, Applicant relies on its Claim 1 arguments. (Applicants’ Response, p. 19, ll. 9-11).  
In response, this is unpersuasive at least in view of Examiner’s rebuttals to Claim 1 herein.  Notably, Applicant does not address Examiner’s previous findings and/or rationale regarding the phrase “wherein separate ones in the set of situational models correspond to different combinations of the current vehicle inputs” (See Office Action, p. 17, l. 5 – p. 18, l. 9).

Per Claims 5, 6, 8, 18 and 20
Initially, with respect to dependent Claim 5 (and Claim 18 implicitly) & Barfield ‘964, in lieu of addressing Examiner’s findings in particular (see Office Action, p. 19, l. 12 – p. 21, l. 17), Applicant generally references what Barfield “discusses”, “appears to rely on”, and “broadly discuss[es]” (Applicant’s Response, p. 19, l. 23 – p. 20, l. 4).
In response, Examiner respectfully reminds Applicant that a reference is available for all that it teaches and/or suggests.  Applicant’s failure to address Examiner’s findings specifically is unpersuasive.
Next, Applicant argues that “Barfield simply relates to extracting further features from the sensor data…There is no discussion of separate models.  The feature vectors…have no relation to separate models.  The noted claim element of separate models as outlined in claim 5 is simply not shown in Barfield”. (see Applicant’s Response, p. 20, ll. 7-11).
In response, Applicant’s failure to address Examiner’s findings and/or rationale regarding separate models (e.g., Office Action, p. 20, l. 10 – p. 21, l. 4) is unpersuasive.  Per 37 C.F.R. 1.111(b), it is Applicant’s duty to “distinctly and specifically points out the supposed errors in the examiner’s action”.  
Next, Applicant does not address dependent Claims 6, 8, or 20.  This is unpersuasive.

Per Claim 19
Initially, Applicant relies on its Claim 1 arguments. (Applicants’ Response, p. 20, l. 15).  
In response, this is unpersuasive at least in view of Examiner’s rebuttals to Claim 1 herein.

In sum, Applicant’s arguments have been fully considered, but they are not persuasive.  Examiner points Applicant to any new grounds of rejection that follow which were necessitated by Applicant’s amendments. 


Response to Applicant’s Amendments
Statutory Grounds of Rejection
The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior Office Action.

Current Specification Objection
With respect to paragraph [0040], Examiner points Applicant to the maintained objection above.  Appropriate correction is required.

Current Claim Objections
Claims 1, 4, 9, 13, 14, and 17 are objected to because of the following informalities:
As per Claim 1, Examiner suggests “select a response model from a set of situational models according to the response model and according to the current vehicle inputs…” for proper antecedence.  
As per Claim 4, Examiner suggests “wherein includes…” (See Claims 13 & 17 as amended, i.e., to avoid antecedence issues). 
As per Claim 9, Examiner respectfully points Applicant to the substantially similar issue in Claim 1 above. 
As per Claim 13, similar to Claim 4, Examiner suggests “wherein the set of situational models includes…” for clarity.  
As per Claim 14, Examiner respectfully points Applicant to the substantially similar issue in Claim 1 above.  Further, Examiner suggests “selecting, using a prediction module,…” followed by “generating, using [[a]] the prediction module,…” for consistency.
As per Claim 17, similar to Claim 4, Examiner suggests “wherein the set of situational models includes…” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 4, 9, 10, 13, 14 and 17 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Application Publication No. 2019/0176846 to Movert et al. (hereinafter Movert ‘846).
As per Claim 1, Movert ‘846 teaches “[a] crash prediction system for improving crash prediction through correlating an observed response and a predicted response of a vehicle [FIG. 2 & para. [0054] (“system 50”) & para. [0058] (“prevent a hazardous situation”)] as follows:
Initially, Movert ‘846 teaches one or more processors; a memory communicably coupled to the one or more processors and storing: [para. [0084] (“computer processors”, “RAM…any other medium…[to] store desired program code…accessed by…a processor”)];
Next, Movert ‘846 teaches a prediction module including instructions that when executed by the one or more processors cause the one or more processors to [para. [0084] (“[m]achine-executable instructions…which cause a [] computer…to perform [the control functionality of the present disclosure”) & para. [0056] (“path predicting module 56”)];
Next, Movert ‘846 teaches select [a] response model from a set of situational models according to [] current vehicle inputs [para. [0024] (“driver model [] retrieved from a remote server [from] a plurality of driver models”) & para. [0013] (“driver model may comprise a set of parameters for a given driving situation.  The parameters may relate to steering angle for the vehicle, speed, acceleration…) & para. [0014] (“present driver behavior data may comprise a set of parameters for a given driving situation.  The parameters may relate to steering angle for the vehicle, speed, acceleration…”) & para [0065] (“[t]he mapping of the present driver behavior [data] with the driving model may comprise to compare parameters of the previously determined driver model with parameters of the present driving behavior [data]”) & para. [0054] (“speed of the vehicle, steering angle, brake force, etc.”), i.e., driver model relevant to present driver behavior data associated with a given driving situation retrieved]
However, Movert ‘846 does not explicitly disclose wherein separate ones in the set of situational models correspond to different combinations of the current vehicle inputs.  Regardless, Movert ‘846 discloses its “driver model [as] determined by processing [] historical driving behavior data” and that each “driver model may comprise a set of parameters for a given driving situation” [paras. [0012]-[0013]].  Further, Movert ‘846 acknowledges parameters as including “steering angle for the vehicle, speed, acceleration” as well as “brake force” [paras. [0013] and [0055]]].  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Movert ‘846 to include wherein separate ones in the set of situational models correspond to different combinations of the current vehicle inputs.  Here, for example, even simple modeling based on raw data results in particular inputs (e.g., independent variables) that contribute to a resulting output (e.g., a dependent variable) as well as particular inputs (e.g., other variables) that do not contribute to a resulting output (i.e., the dependent variable).  In this vein, in view of Movert ‘846, it would be appreciated that each “set of parameters” of each model associated with a different “situation” could include a different set of parameters (i.e., one or more of the contemplated acceleration, brake force, steering angle [no brake input or acceleration input]).  One is expected to apply known mathematical modeling techniques to realize predictable results (e.g., the development of different models based on different, e.g. situational, data sets, where each different model may correspond to a different combination of input variables derived from each different, e.g., situational, data set).  Modeling is a basic tool of scientific and technological work.
Next, Movert ‘846 teaches generate the predicted response for the vehicle as a function of [the] response model and according to [the] current vehicle inputs that are control inputs associated with steering, braking, and accelerating the vehicle [para. [0056]  (“path predicting module 56 configured to predict a plurality of expected near future driving paths [] for the vehicle based on [a] driver model” (e.g., a response model) and “path predicting module 56 is configured to receive sensor data from the sensor unit 54”) & para. [0055] (“sensor unit 54…vehicle sensing units for determining the speed of the vehicle, steering angle, brake force, etc.)];
Next, Movert ‘846 teaches wherein the response model is a learning model that predicts behaviors of the vehicle; [para. [0064], (“driving models may be generated which may predict an expected driving behavior in a given driving situation”) & para. [0059] (“stochastic analysis for determining the driver model”) & paras. [0060]-[0064] & para. [0066] (“online learning”)];
Next, Movert ‘846 teaches a determination module including instructions that when executed by the one or more processors cause the one or more processors [para. [0084] (“[m]achine-executable instructions…which cause a [] computer…to perform [the control functionality of the present disclosure”) & para. [0054] (“vehicle control unit 52”)];
Next, Movert ‘846 teaches to: compute a residual indicating an extent of correlation between the predicted response and the observed response, and [FIG. 2 & para. [0058] (“control unit 52 receives the actual driving path and the plurality of expected near future driving paths and compares…determines [whether] the actual driving path deviates from the plurality of expected near future driving paths”)]; and
Lastly, Movert ‘846 teaches in response to determining the residual satisfies a crash threshold that indicates an anomaly between the predicted response and the observed response, provide an alert indicating the vehicle has likely crashed. [para. [0057] (“control unit 52 is configured to provide an alert”) & para. [0065] (“If the parameters are sufficiently different according to some threshold [the] alert may be provided”) & para. [0082] (“predetermined degree of deviation…alert signal is provided”)].
As per Claim 4, Movert ‘846, as modified, teaches the crash prediction system of Claim 1 above.
However, Movert ‘846 does not explicitly disclose wherein [] the set of situational models [includes] at least a first model associated with when the current vehicle inputs include only accelerator pedal input, a second model associated with when the current vehicle inputs include only brake pedal input, and a third model associated with when the current vehicle inputs indicate no values for the brake pedal input and the accelerator pedal input.  Regardless, as discussed in Claim 1, Movert ‘846 discloses its “driver model [as] determined by processing [] historical driving behavior data” and that each “driver model may comprise a set of parameters for a given driving situation” [paras. [0012]-[0013]].  Further, Movert ‘846 acknowledges parameters as including “steering angle for the vehicle, speed, acceleration” as well as “brake force” [paras. [0013] and [0055]]].  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Movert ‘846 to include wherein [] the set of situational models [includes] at least a first model associated with when the current vehicle inputs include only accelerator pedal input, a second model associated with when the current vehicle inputs include only brake pedal input, and a third model associated with when the current vehicle inputs indicate no values for the brake pedal input and the accelerator pedal input.  Here, for example, even simple modeling based on raw data results in particular inputs (e.g., independent variables) that contribute to a resulting output (e.g., a dependent variable) as well as particular inputs (e.g., other variables) that do not contribute to a resulting output (i.e., the dependent variable).  In this vein, in view of Movert ‘846, it would be appreciated that each “set of parameters” of each model associated with a different “situation” could include a different set of parameters (i.e., one or more of the contemplated acceleration, brake force, steering angle [no brake input or acceleration input]).  One is expected to apply known mathematical modeling techniques to realize predictable results (e.g., the development of different models based on different, e.g. situational, data sets, where each different model may correspond to a different combination of input variables derived from each different, e.g., situational, data set).  Modeling is a basic tool of scientific and technological work.
As per Claim 9, Movert ‘846, as modified, teaches [a] non-transitory computer-readable medium for improving crash prediction through correlating an observed response and a predicted response of a vehicle and storing instructions that when executed by one or more processors cause the one or more processors [para. [0084] (“program products comprising machine-readable medium for carrying or having machine-executable instructions….accessed by…a processor…which cause a [] computer…to perform [the control functionality of the present disclosure”] to: select [a] response model from a set of situational models according to [] current vehicle inputs, wherein separate ones in the set of situational models correspond to different combinations of the current vehicle inputs; generate the predicted response for the vehicle as a function of a response model and according to current vehicle inputs that are control inputs associated with steering, braking, and accelerating the vehicle, wherein the response model is a learning model that predicts behaviors of the vehicle; compute a residual indicating an extent of correlation between the predicted response and the observed response; and in response to determining the residual satisfies a crash threshold that indicates an anomaly between the predicted response and the observed response, provide an alert indicating the vehicle has likely crashed. [Here, Examiner respectfully points Applicant to the citations and rationale in Claim 1 above regarding said respective limitations.]
As per Claim 10, Movert ‘846, as modified, teaches [t]he non-transitory computer-readable medium of Claim 9 above.  
Further, Movert ‘846 teaches further including instructions to determine whether the residual satisfies the crash threshold including instructions to compare the residual with the crash threshold to identify whether the extent of the correlation indicates a disparity that corresponds to the anomaly, the anomaly indicating that the observed response does not correlate with the predicted response. [para. [0065] (“the driver model may comprise a set of parameters….steering angle for the vehicle, speed, acceleration…[s]imilarly, the present driver behavior data may comprise a set of parameters…steering angle for the vehicle, speed, acceleration…[i]f the parameters are sufficiently different according to some threshold [the] alert may be provided.”]
As per Claim 13, Movert ‘846, as modified, teaches [t]he non-transitory computer-readable medium of Claim 9 above.  
However, Movert ‘846 does not explicitly disclose wherein the set of situational models includ[es]at least a first model associated with when the current vehicle inputs include only accelerator pedal input, a second model associated with when the current vehicle inputs include only brake pedal input, and a third model associated with when the current vehicle inputs indicate no values for the brake pedal input and the accelerator pedal input.  [Here, Examiner respectfully points Applicant to the citations and rationale in Claim 4 above regarding said respective limitations.]
As per Claim 14, Movert ‘846, as modified, teaches [a] method of improving crash prediction through correlating an observed response and a predicted response of a vehicle, comprising: selecting[, using a prediction module, a] response model from a set of situational models according to [] current vehicle inputs, wherein separate ones in the set of situational models correspond to different combinations of the current vehicle inputs; generating, using [the] prediction module, the predicted response for the vehicle as a function of the response model and according to current vehicle inputs that are control inputs associated with steering, braking, and accelerating the vehicle, wherein the response model is a learning model that predicts behaviors of the vehicle; computing, using a determination module, a residual indicating an extent of correlation between the predicted response and the observed response; and in response to determining the residual satisfies a crash threshold that indicates an anomaly between the predicted response and the observed response, providing, using the determination module, an alert indicating the vehicle has likely crashed. [Here, Examiner respectfully points Applicant to the citations and rationale in Claim 1 above regarding said respective limitations.].
As per Claim 17, Movert ‘846, as modified, teaches [t]he method of Claim 14 above.  However, Movert ‘846 does not explicitly disclose wherein the set of situational models include[es] at least a first model associated with when the current vehicle inputs include only accelerator pedal input, a second model associated with when the current vehicle inputs include only brake pedal input, and a third model associated with when the current vehicle inputs indicate no values for the brake pedal input and the accelerator pedal input.  [Here, Examiner respectfully points Applicant to the citations and rationale in Claim 4 above regarding said respective limitations.]

Claims 2, 3, 7, 11, 12, 15 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Movert ‘846 in view of U.S. Patent No. 10,083,551 to Schmitt et al. (hereinafter Schmitt ‘551).
As per Claim 2, Movert ‘846, as modified, teaches the crash prediction system of Claim 1 above.  
Further, Movert ‘846 teaches wherein the determination module includes instructions to determine whether the residual satisfies the crash threshold including instructions to:  compare the residual with the crash threshold to identify whether the extent of the correlation indicates a disparity that corresponds to the anomaly, the anomaly indicating that the observed response does not correlate with the predicted response [para. [0065] (“the driver model may comprise a set of parameters….steering angle for the vehicle, speed, acceleration…[s]imilarly, the present driver behavior data may comprise a set of parameters…steering angle for the vehicle, speed, acceleration…[i]f the parameters are sufficiently different according to some threshold [the] alert may be provided.”]
However, Movert ‘846 does not explicitly disclose [wherein the determination module includes instructions to determine whether the residual satisfies the crash threshold further including instructions to] analyze sensor data about operating characteristics of the vehicle during a time subsequent to the observed response according to a set of rules to validate whether the vehicle has crashed prior to generating the alert.  Regardless, Schmitt ‘551 teaches “[s]ystems and methods [] for determining whether or not a crash involving a vehicle has occurred.” [Abstract].  In particular, after determining whether “the acceleration magnitude exceeds a threshold acceleration magnitude,” Schmitt ‘551 “corroborate[s] whether [the] vehicle [] was involved in a crash” [Abstract].  More specifically, the system “may confirm whether a crash occurred by analyzing additional data.” [col. 14, ll.6-7].  Notably, the system “may confirm the accident based on the change in speed of the vehicle 210 being greater than a threshold (e.g., indicating a hard stop or deceleration) and the GPS coordinates of the vehicle after the hard stop or deceleration falling within a certain radius of the location of the hard stop or deceleration for a particular length of time (e.g., thirty seconds).” [i.e., set of rules, col. 14, ll. 10-16, See also, col. 20, ll. 43-44, “deceleration value may be used to corroborate or otherwise confirm the crash” & col. 21, ll. 36-38, “distance the vehicle traveled may be used to corroborate or otherwise confirm the crash”].  Here, Schmitt ‘551 discloses such analyses as during a time subsequent to the observed response.  [FIG. 7 & col 20, ll. 61-64, “span of time 710 used to measure deceleration may be from 3 seconds before the start of the time window 715 to 3 seconds after the start of the time window 715” & col. 21, ll. 42-49, “analyze distance and/or location data for one or more time periods after the time span 710 for analyzing deceleration and/or after the time window 715 for analyzing accelerometer data….during the time span 725…may be, for example, a 15 second window.”].  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Movert ‘846 to include wherein the determination module includes instructions to determine whether the residual satisfies the crash threshold further including instructions to analyze sensor data about operating characteristics of the vehicle during a time subsequent to the observed response according to a set of rules to validate whether the vehicle has crashed prior to generating the alert.  Similar to Movert ‘846, Schmitt ‘551 contemplates the “use the accelerometer data to determine whether or not a crash has occurred.” [Schmitt ‘551, col 6, ll. 34-40].  Supplementing the process of Movert ‘846 with Schmitt’s ‘551 known corroboration process, in the same field of endeavor, leads to expected results (i.e. crash verified before alert provided, avoids inefficient (false positive) use of emergency medical services, etc.).
As per Claim 3, Movert ‘846, as modified, teaches the crash prediction system of Claim 2 above.  
However, Movert ‘846 does not explicitly disclose wherein the set of rules specify one or more aspects of the operating characteristics of the vehicle that correspond with the vehicle crashing including activation of vehicle safety systems, detection of forces exceeding a peak threshold, the vehicle stopping, and an occurrence of multiple anomalies in succession. Regardless, Schmitt ‘551 explicitly acknowledges that “[t]he distance the vehicle traveled may be used to corroborate or otherwise confirm the crash.  For example, when a vehicle is involved in an accident, the vehicle may stop…”. [col. 21, ll. 36-39].  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Movert ‘846 to include wherein the set of rules specify one or more aspects of the operating characteristics of the vehicle that correspond with the vehicle crashing including activation of vehicle safety systems, detection of forces exceeding a peak threshold, the vehicle stopping, and an occurrence of multiple anomalies in succession.  Practically, as acknowledged by Schmitt ‘551, one would appreciate that a crash is associated with stopping involved vehicles [col. 21, ll. 38-41, “when a vehicle is involved in an accident, the vehicle may stop and/or occupant(s) of the vehicle may stop to exchange insurance information, investigate damage, or may be incapacitated”].
Further, Movert ‘846 does not explicitly disclose wherein the time subsequent to the observed response is at least thirty seconds in duration.  Regardless, Schmitt ‘551 explicitly discloses confirmation during “a particular length of time (e.g., thirty seconds)” “after the hard stop or deceleration”. [col. 14, ll. 7-16].  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Movert ‘846 to include wherein the time subsequent to the observed response is at least thirty seconds in duration.  Schmitt ‘551 further suggests that “alternatively… distance of travel during the time span 730…time span 730 may be longer than the time span 725 and/or may include the time span 725…may be, for example, a 120 second window”. [col. 21, l. 64 – col. 22, l. 2].  Accordingly, Schmitt ‘551 evidences that the time to confirm an accident is flexible, but is temporal (e.g., within 2 minutes) to the possible crash.  Even one of ordinary skill would appreciate that such a temporal time period is critical to getting EMS to a crash site (e.g., waiting too long to confirm a crash and/or alert EMS personnel may jeopardize the health and/or safety of crash victims).

As per Claim 7, Movert ‘846, as modified, teaches the crash prediction system of Claim 1 above.  
However, Movert ‘846 does not explicitly disclose wherein the determination module includes instructions to compute the residual including instructions to acquire the observed response from at least one sensor of the vehicle to characterize operating characteristics of the vehicle at a point in time corresponding with the predicted response.  Regardless, Movert ‘846 does disclose its system as “configured to determine an actual driving path for the vehicle based on present driver behavior data” where the “control unit 52 receives the actual driving path and the plurality of expected near future driving paths and compares them to each other” for a time period [para. [0056], [0058], [0011], [0071], (i.e., during the “immediate future 0-5 seconds”)].  In this vein, Schmitt ‘551 contemplates its assessment during “a time window” [Abstract].  In particular, “[t]he time window [establishes] a period of time for which the computing device makes acceleration measurements for the purposes of determining a crash” [col. 11, ll. 24-26, i.e., time period of interest].  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Movert ‘846 to include wherein the determination module includes instructions to compute the residual including instructions to acquire the observed response from at least one sensor of the vehicle to characterize operating characteristics of the vehicle at a point in time corresponding with the predicted response.  Here, Schmitt ‘551 discloses its crash detection server receiving “data for a number of seconds before and after the time window” and suggests that the crash detection server “compare the before, during, and after values to confirm the crash” [col. 15, ll. 33-39].  Data associated with a time period of interest would be received to properly assess whether a predicted result associated with that time period corresponds to an actual result associated with that time period.  This is the foundation of testing a trained model (i.e., to assess the predictive nature of the model).        
As per Claim 11, Movert ‘846, as modified, teaches [t]he non-transitory computer-readable medium of Claim 9 above.  
However, Movert ‘846 does not explicitly disclose further including instructions to determine whether the residual satisfies the crash threshold further including instructions to analyze sensor data about operating characteristics of the vehicle during a time subsequent to the observed response according to a set of rules to validate whether the vehicle has crashed prior to generating the alert. [Here, Examiner respectfully points Applicant to the citations and rationale in Claim 2 above regarding said respective limitations.].
As per Claim 12, Movert ‘846, as modified, teaches [t]he non-transitory computer-readable medium of Claim 11 above.  
However, Movert ‘846 does not explicitly disclose wherein the set of rules specify one or more aspects of the operating characteristics of the vehicle that correspond with the vehicle crashing including activation of vehicle safety systems, detection of forces exceeding a peak threshold, the vehicle stopping, and an occurrence of multiple anomalies in succession, and wherein the time subsequent to the observed response is at least thirty seconds in duration.  [Here, Examiner respectfully points Applicant to the citations and rationale in Claim 3 above regarding said respective limitations.].
As per Claim 15, Movert ‘846, as modified, teaches [t]he method of Claim 14 above. 
Further, Movert ‘846 teaches wherein determining the residual satisfies the crash threshold includes: comparing the residual with the crash threshold to identify whether the extent of the correlation indicates a disparity that corresponds to the anomaly, the anomaly indicating that the observed response does not correlate with the predicted response [Here, Examiner respectfully points Applicant to the citations in Claim 2 above regarding said respective limitations.].  
However, Movert ‘846 does not explicitly disclose [wherein determining that the residual satisfies the crash threshold further includes] analyzing sensor data about operating characteristics of the vehicle during a time subsequent to the observed response according to a set of rules to validate whether the vehicle has crashed prior to generating the alert.  [Here, Examiner respectfully points Applicant to the citations and rationale in Claim 2 above regarding said respective limitations.].
As per Claim 16, Movert ‘846, as modified, teaches [t]he method of Claim 15 above. 
However, Movert ‘846 does not explicitly disclose wherein the set of rules specify aspects of the operating characteristics of the vehicle that correspond with the vehicle crashing including activation of vehicle safety systems, detection of forces exceeding a peak threshold, the vehicle stopping, and an occurrence of multiple anomalies in succession, and wherein the time subsequent to the observed response is at least thirty seconds in duration.  [Here, Examiner respectfully points Applicant to the citations and rationale in Claim 3 above regarding said respective limitations.].


Claims 5, 6, 8, 18 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Movert ‘846 in view of U.S. Patent Application Publication No. 2016/0094964 to Barfield, JR et al. (hereinafter Barfield ‘964).
As per Claim 5, Movert ‘846, as modified, teaches the crash prediction system of Claim 1 above.
However, Movert ‘846 does not explicitly disclose wherein the response model is comprised of separate sub-models for different aspects of the predicted response including a yaw model that predicts a yaw rate, a lateral model that predicts a lateral acceleration, and a longitudinal model that predicts longitudinal acceleration of the vehicle  Regardless, Barfield ‘964 teaches “a collision detection model that receives sensor data, or other data, as input, and outputs an indication of whether there is a collision.” [Abstract].  In particular, Barfield ‘964 discloses the generation of a “collision detection model” (para. [0038] & FIG. 4) based on “time-series data relating to the real-world acceleration of vehicles in a collision” (para. [0039]).  More specifically, Barfield ‘964 acknowledges that “[f]or a three axes accelerometer, acceleration may be measured and output as three values…measured acceleration samples in the X, Y, and Z directions respectively” (para. [0050], i.e., including lateral acceleration and longitudinal acceleration).  In this vein, Movert ‘846 does disclose that its “vehicle sensor unit 55…is configured to collect vehicle driving data indicative of at least the vehicle velocity and the vehicle yaw rate [and that the] vehicle sensor unit 55 may comprise at least one of a gyroscope, an accelerometer, a speedometer, a steering torque sensor, etc.” (para. [0078]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Movert ‘846 to include wherein the response model is comprised of separate sub-models for different aspects of the predicted response including a yaw model that predicts a yaw rate, a lateral model that predicts a lateral acceleration, and a longitudinal model that predicts longitudinal acceleration of the vehicle.  Modeling is a basic tool of scientific and technological work.  Here, as evidenced by Movert ‘846 in view of Barfield ‘964, known parameters of interest (i.e., in the crash/collision prediction context) include yaw rate, lateral acceleration, and longitudinal acceleration.  Accordingly, in the crash/collision context, the derivation of further models (e.g., sub-models) to predict such parameters of interest (i.e., yaw rate, lateral acceleration, and longitudinal acceleration) is not unexpected.  Notably, Barfield ‘964 explicitly suggests that “although the above-discussion of extracting features, to obtain feature vectors, included a number of features defined based on acceleration, sensor data from other sensors, or other types of data, may also be included in the feature vectors.  For example, the feature vectors may include features extracted from measurements obtained from [] a gyroscope,[] a speedometer, and/or other sensors.”  (para. [0057], i.e., yaw rate in addition to lateral and/or longitudinal acceleration).  One is expected to use known tools according to their know abilities.  Based on Barfield’s ‘964 suggestion, it would have been obvious to generate a number of separate “feature vectors” inputs (i.e., separate models) based on known respective “features” (i.e., lateral acceleration, longitudinal acceleration, and/or yaw rate) extracted from data obtained from known vehicle sensors (i.e., accelerometers, gyroscope) to generate a collision detection model (i.e., response model).  One would so do in efforts to prevent false positives. (See Barfield ‘964, para. [0003], “it is desirable to minimize false positives”).
Further, Movert ‘846 does not explicitly disclose wherein the separate sub-models of the response model are machine learning models.  Regardless, Barfield ‘964 discloses its “features” as determined using a “supervised algorithm such as artificial neural networks, support vector machines, Gaussian process models” (para. [0049]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Movert ‘846 to include wherein the separate sub-models of the response model are machine learning models.  Here, in view of Barfield ‘964, “features” (i.e., lateral acceleration, longitudinal acceleration, and/or yaw rate) may be predicted using machine learning techniques.  Similar to the generation of Barfield’s ‘964 collision detection model, previous “feature” data may be used to train and to test respective neural networks usable to predict respective feature inputs.  One is expected to use known tools (i.e., machine learning tools) according to their known abilities.  Movert ‘846 acknowledges “pre-processing” data via  “machine learning” as “per se known to the skilled person” (para. [0019]).
As per Claim 6, Movert ‘846, as modified, teaches the crash prediction system of Claim 1 above.
However, Movert ‘846 does not explicitly disclose wherein the predicted response and the observed response include a yaw rate, a lateral acceleration, and a longitudinal acceleration of the vehicle  Regardless, Movert ‘846 does disclose the use of “vehicle driving data indicative of at least the vehicle velocity and the vehicle yaw rate” and that “[v]ehicle driving data may further comprise data indicative of the acceleration…of the vehicle” [paras. [0016] and [0031]].  In this vein, Barfield ‘964 evidences that “[f]or a three axes accelerometer, acceleration may be measured and output as three values…measured acceleration samples in the X, Y, and Z directions respectively” (para. [0050], i.e., including lateral acceleration and longitudinal acceleration).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Movert ‘846 to include wherein the predicted response and the observed response include a yaw rate, a lateral acceleration, and a longitudinal acceleration of the vehicle.  Barfield ‘964 discloses longitudinal acceleration and lateral acceleration as further components of “acceleration” of known interest in the collision/crash prediction context.  Further, Barfield ‘964 suggests a collision detection model that considers additional sensor data [para. [0057]].  Accordingly, the comparison of actual parameters of interest (e.g., yaw rate, lateral acceleration, longitudinal acceleration) with corresponding predicted parameters of interest would not be unexpected. 
Further, Movert ‘846 does not explicitly disclose wherein the determination module includes instructions to compute the residual as a difference between the yaw rate, the lateral acceleration, and the longitudinal acceleration of the predicted response and the observed response, respectively.  Regardless, Movert ‘846 does disclose that “the driver model may comprise a set of parameters….steering angle for the vehicle, speed, acceleration…[s]imilarly, the present driver behavior data may comprise a set of parameters…steering angle for the vehicle, speed, acceleration…[and that i]f the parameters are sufficiently different according to some threshold [the] alert may be provided.” [para. [0065]].  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Movert ‘846 to include wherein the determination module includes instructions to compute the residual as a difference between the yaw rate, the lateral acceleration, and the longitudinal acceleration of the predicted response and the observed response, respectively.  Here, if deviations can be calculated with respect to some parameters (e.g., acceleration), deviations can be calculated with respect to other known/contemplated parameters of interest (i.e., yaw rate, lateral acceleration, longitudinal acceleration, etc.) with expected results.  One would so do in efforts to prevent false positives. (See Barfield ‘964, para. [0003], “it is desirable to minimize false positives”).
As per Claim 8, Movert ‘846, as modified, teaches the crash prediction system of Claim 1 above.
Further, Movert ‘846 teaches wherein the prediction module includes instructions to generate the predicted response including instructions to acquire sensor data from at least one sensor in the vehicle that characterizes at least the control inputs [para. [0056] (“path predicting module 56 is configured to receive sensor data from the sensor unit 54”) & para. [0055] (“sensor unit 54…vehicle sensing units for determining the speed of the vehicle, steering angle, brake force, etc.)]
However, Movert ‘846 does not explicitly disclose wherein the determination module includes instructions to provide the alert including instructions to communicate the alert to a passenger of the vehicle to confirm the vehicle has crashed OR in response to receiving a confirmation that the vehicle has crashed, communicating the alert to one or more safety services  Regardless, Barfield ‘964 discloses that “[w]hen the evaluation indicates a collision [the process] may include…automatically initiating a voice call between the driver of vehicle 210 and an operator at call center 230” [para. [0073]].  Further, Barfield ‘964 discloses that “the operator may speak to a driver of the vehicle [and] ask the driver whether the driver needs assistance…driver may confirm that there has been a [] vehicle collision…the call center operator may [then] communicate with an emergency response center” [para. [0018]].  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Movert ‘846 to include wherein the determination module includes instructions to provide the alert including instructions to communicate the alert to a passenger of the vehicle to confirm the vehicle has crashed AND in response to receiving a confirmation that the vehicle has crashed, communicating the alert to one or more safety services.  One would so do in efforts to prevent false positives. (See Barfield ‘964, para. [0003], “it is desirable to minimize false positives”).
As per Claim 18, Movert ‘846, as modified, teaches [t]he method of Claim 14 above. 
However, Movert ‘846 does not explicitly disclose wherein the response model is comprised of separate sub-models for different aspects of the predicted response including a yaw model that predicts a yaw rate, a lateral model that predicts a lateral acceleration, and a longitudinal model that predicts longitudinal acceleration of the vehicle, and wherein the separate sub-models of the response model are machine learning models.  [Here, Examiner respectfully points Applicant to the citations and rationale in Claim 5 above regarding said respective limitations.]
As per Claim 20, Movert ‘846, as modified, teaches [t]he method of Claim 14 above. 
Further, Movert ‘846 teaches wherein generating the predicted response includes acquiring sensor data from at least one sensor in the vehicle that characterizes at least the control inputs [Here, Examiner respectfully points Applicant to the citations in Claim 8 above regarding said respective limitations.]  
However, Movert ‘846 does not explicitly disclose wherein providing the alert includes communicating the alert to a passenger of the vehicle to confirm the vehicle has crashed, and, in response to receiving a confirmation that the vehicle has crashed, communicating the alert to one or more safety services [Here, Examiner respectfully points Applicant to the citations and rationale in Claim 8 above regarding said respective limitations].


Claim 19 is rejected under 35 U.S.C. §103 as being unpatentable over Movert ‘846 in view of Barfield ‘964, and further in view of Schmitt ‘551.
As per Claim 19, Movert ‘846, as modified, teaches [t]he method of Claim 14 above. 
However, Movert ‘846 does not explicitly disclose wherein the predicted response and the observed response include a yaw rate, a lateral acceleration, and a longitudinal acceleration of the vehicle, and wherein computing the residual includes acquiring the observed response from at least one sensor of the vehicle to characterize operating characteristics of the vehicle at a point in time corresponding with the predicted response.  [Here, Examiner respectfully points Applicant to the citations and rationale in Claims 6 and 7 above regarding said respective limitations.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        

/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Office Action, p. 3, ll. 1-2, i.e., “two instances”.
        2  In efforts to keep the record clear, Examiner respectfully requests that Applicant, in the future, cite Office Actions and/or its claim language specifically.